Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    August 10, 2015

The Court of Appeals hereby passes the following order:

A15A2063. JOHNSON v. THE STATE.

       Appellant Nathaniel Johnson III has filed a motion to remand this appeal to the
trial court for a hearing on the issue of ineffective assistance of counsel. It appears
that trial counsel filed a notice of appeal on December 10, 2014, but remained as
Johnson’s counsel until July 13, 2015, when appellate counsel filed a notice of
substitution of counsel in this court. “An attorney cannot reasonably be expected to
assert that he was ineffective at trial.” Davitt v. State, 232 Ga. App. 427, 429 (4) (502
SE2d 300) (1998). Accordingly, it is hereby
       ORDERED, that appellant’s motion is hereby GRANTED and this case is
REMANDED to the Superior Court of Fulton County so that the trial court may
conduct an evidentiary hearing on the alleged ineffective assistance of trial counsel.
Johnson shall have 30 days to file a notice of appeal from any order entered by the
trial court on remand. Id.
       The State’s motion to dismiss the appeal is DENIED.
                                         Court of Appeals of the State of Georgia
                                                                              08/10/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.